Demurrer was overruled to the bill, which sought to enforce the landlord's lien on the tenant's interest in a sewing machine.
It is averred that the sewing machine was brought upon the rented premises "by the defendants," and that it was kept by the tenant in the dwelling he rented from complainant. Leader v. Romano, 208 Ala. 635, 95 So. 7; Mathers v. Barrow,202 Ala. 342, 80 So. 424. The bill further avers that the purchase price of the machine was not fully paid by the tenant, and it was removed from the rented premises by the Singer Sewing Machine Company a few days before the tenant quit the premises, without the knowledge or consent of the landlord; that when complainant learned the fact of priority of the claim or interest of the Singer Sewing Machine Company, he offered to pay the balance due on the purchase price, which was refused.
The case of Alford v. Singer Sewing Machine Co., 17 Ala. App. 325,85 So. 584, was a law case, and in that case no part of the purchase price had been paid by the purchaser and tenant; it does not control this decision.
It is not alleged or admitted in the bill that the Singer Sewing Machine Company has a right, title, or interest in the machine; merely that the company claims a "debt due against the same," has repossessed it, and the complainant offers to pay that debt and interest thereon. It was not necessary to allege and prove that such tenant in possession had the fee-simple title to the property, to subject it to the lien of the landlord. The complainant, *Page 630 
on his bill, was entitled to his equitable remedy in subjecting thereto the property, subject to the prior claim or equity of the Singer Sewing Machine Company. Glass v. Tisdale, 106 Ala. 581,19 So. 70; Westmoreland  Trousdale v. Foster, 60 Ala. 448; Bingham v. Vandegrift, 93 Ala. 283, 9 So. 280. See, also, other cases where liens were necessarily enforced in equity. Manchuria S. S. Co. v. Harry G. G. Donald  Co.,200 Ala. 638, 645, 77 So. 12; Tanner  DeLaney Engine Co. v. Hall, 89 Ala. 628, 7 So. 187; Averyt Drug Co. v. Ely-Robertson-Barlow Drug Co., 194 Ala. 507, 513, 69 So. 931, and authorities; A. T.  N. Ry. Co. v. Tolman, 200 Ala. 449,76 So. 381.
The judgment of the circuit court, in equity, is affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SOMERVILLE, JJ., concur.